           Case 3:20-cv-05840-CRB Document 30 Filed 10/27/20 Page 1 of 2


1    CNA COVERAGE LITIGATION GROUP
     ROBERT C. CHRISTENSEN (SBN 151296)
2    Email: robert.christensen@cna.com
     555 12th Street, Suite 600
3    Oakland, CA 94607
4    Telephone: 510.645.2306
     Facsimile:     510.645.2323
5
     Attorneys for Defendant
6    NATIONAL FIRE INSURANCE COMPANY OF HARTFORD
7
8                                  UNITED STATES DISTRICT COURT
9                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                                       )
     HURRICANE ELECTRIC, INC.,                             Case No. 3:20-cv-05840-CRB
11                                                     )
                                                       )   (Related to 3:20-CV-3813-CRB)
12                           Plaintiff,                )
     vs.                                               )
13                                                     )   REQUEST FOR JUDICIAL NOTICE IN
     NATIONAL FIRE INSURANCE COMPANY                   )   SUPPORT OF NATIONAL FIRE
14   OF HARTFORD,                                          INSURANCE COMPANY OF
                                                       )
15                                                     )   HARTFORD’S OPPOSITION TO MOTION
                        Defendants.                    )   FOR PARTIAL SUMMARY JUDGMENT
16   ________________________________________
                                                           [Filed concurrently with Opposition; Declaration
17                                                         of Corey Rider and Objections to Evidence]
18                                                         Date:        November 13, 2020
19                                                         Time:        10:00 a.m.
                                                           Courtroom: 6, 17th Floor –
20                                                                  The Honorable Charles R. Breyer

21
22          Defendant National Fire Insurance Company of Hartford, by and through its attorneys,

23   hereby requests that the Court take judicial notice pursuant to Federal Rules of Evidence, Rule

24   201,of the following:

25          1.      The First Amended Complaint filed in Hurricane Electric, Inc. v. Dallas Buyers

26   Club, LLC, et al., U.S.D.C. for the Northern District of California, Case No. 3:20-CV-3813-CRB

27   on August 19, 2020, a true and correct file-endorsed copy, without exhibits, which is attached

28   hereto as Exhibit 1.


     ___________________________________________________________________________________________
                                                     -1-
         Request for Judicial Notice in Support of Opposition to Motion for Partial Summary Judgment
          Case 3:20-cv-05840-CRB Document 30 Filed 10/27/20 Page 2 of 2



1                                          Respectfully submitted,

2    Dated: October 27, 2020               CNA COVERAGE LITIGATION GROUP
3
4                                          By:     /s/    Robert Christensen
5                                                ROBERT CHRISTENSEN
                                                 Attorneys for Defendant NATIONAL FIRE
6                                                INSURANCE COMPANY OF HARTFORD
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      -2-
          Request for Judicial Notice in Support of Opposition to Motion for Partial Summary Judgment
